In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals (1), as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Queens County (McGowan, J.), dated April 20, 2011, as, without an evidentiary dispositional hearing, released the subject children to the mother and directed him to complete a sex offender program, (2) from an order of protection of the same court, also dated April 20, 2011, which, inter alia, directed him to stay away from the child Alyssa G. for a period of one year, and (3) from an order of protection of the same court, also dated April 20, 2011, which, inter alia, directed him to stay away from the child Emelie G. until she reaches the age of 18.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the orders of protection are affirmed, without costs or disbursements.
The father’s contention that the Family Court erred in failing to conduct a full dispositional hearing is unpreserved for appellate review, as he did not object when the Family Court informed him that the matter would proceed to disposition, he did not request a full hearing, and he participated without objection in the informal dispositional proceeding conducted by that court (see Matter of Royce K., 64 AD3d 779, 780 [2009]).
The father’s remaining contentions are without merit. Mastro, A.EJ., Hall, Lott and Sgroi, JJ., concur.